12/07/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 May 22, 2018 Session

         STATE OF TENNESSEE v. REUBEN EUGENE MITCHELL

                  Appeal from the Criminal Court for Knox County
                     No. 102034 Steven Wayne Sword, Judge
                     ___________________________________

                           No. E2017-01739-CCA-R3-CD
                       ___________________________________


JOHN EVERETT WILLIAMS, P.J., concurring in part and dissenting in part.

       I agree with the majority’s conclusion that the evidence was sufficient to support
the Defendant’s arson conviction. I respectfully dissent from the majority’s conclusion
that the evidence is insufficient to support the Defendant’s conviction for filing a false
insurance claim.

        The majority reasons that the Defendant did not initiate a claim because he did not
submit the documentation required to file a claim under the insurance policy, including a
proof of loss, in the requisite time period. In my opinion, the language of Tennessee
Code Annotated section 39-14-133, which criminalizes insurance fraud, is broad and
does not limit a conviction for the offense to those instances in which a defendant has
adhered to the provisions and niceties of the insurance policy. Under the majority’s
analysis, an insurance company may determine what constitutes a criminal offense for
filing a false insurance claim through its provisions in its insurance policies. Had the
legislature intended for insurance companies to have such authority, the legislature would
have stated so in the statute.

       Section 39-14-133 does not require that a defendant present proof in support of a
claim to the insurance company or submit written documentation to the insurance
company to sustain a conviction. Rather, under the plain language of the statute, a
defendant may either (1) intentionally present or cause to be presented a false or
fraudulent claim; or (2) intentionally present or cause to be presented any proof in
support of the false or fraudulent claim; or (3) prepare, make, or subscribe to a false or
fraudulent “account, certificate, affidavit or proof of loss, or other documents or writing,
with intent that the same may be presented or used in support of such claim” to support a
conviction. T.C.A. § 39-14-133. When viewed in a light most favorable to the State, the
evidence presented at trial established that the Defendant committed arson by burning the
home in which he was living, reported the fire loss to his insurance company, met with a
fire adjuster for the insurance company during which the Defendant reported the fire to
be accidental, and received $1,000 from the insurance company based upon his false and
fraudulent representations. I conclude that this evidence is sufficient to support the
Defendant’s conviction for filing a false insurance claim by intentionally presenting or
causing to be presented a false or fraudulent claim. Accordingly, I would affirm the
Defendant’s conviction for filing a false insurance claim.




                                _____________________________________________
                                 JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                         -2-